DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the method of claim 1 and the system of claim 10.  With regard to claim 1, the prior art fails to teach or suggest a method of capturing and treating emissions during a CIPP process wherein the capturing step includes installing closures in the fluid conduit to prevent multi-phase emissions from flowing in the fluid conduit upstream and downstream from where the resin impregnated fibrous material is placed and cured in situ, together in combination with the remaining claim steps.  With regard to claim 10, the prior art fails to teach or suggest the means for capturing which encompasses the structure invoked by the corresponding structure for performing the function of capturing the emissions which includes a closure installed in the fluid conduit, together in combination with the other apparatus elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753